Bigelow, J.
The evidence failed to show any special damage sustained by the plaintiff, differing in kind from that to which all other persons owning land upon and having occasion to use the river in question were subjected, which would authorize a verdict for the plaintiff. It did not appear that the land purchased by the plaintiff in 1841 had ever been used by him as a spar yard, prior to the erection of the obstruction, or since. The damage claimed was therefore merely theoretic, such as might be proved to be sustained by the other owners of land on the stream by reason of its not being navigable, and tending only to show a general depreciation of the land, occasioned by the obstructions in the river. For such damage the plaintiff could not maintain an action. Stetson v. Faxon, 19 Pick. 147. Smith v. Boston, 7 Cush. 254. Brainard v. Connecticut River Railroad, 7 Cush. 511. Blood v. Nashua & Lowell Railroad, 2 Gray, 140. Verdict set aside.